Citation Nr: 9908518	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-33 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
right wrist secondary to service-connected low back 
disability.

2.  Entitlement to service connection for depression 
secondary to service-connected low back disability.

3.  Entitlement to an increased evaluation for lumbar spine 
degenerative changes with a lumbar vertebra compression 
fracture, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to January 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June and October 1997 rating decisions 
by the Saint Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs.  In July 1997, the veteran 
filed a notice of disagreement with respect to the first 
rating decision, received a statement of the case that same 
month and filed an appeal in October 1997.  During a hearing 
in April 1998, he expressed disagreement with the latter 
rating decision.  He received a supplemental statement of the 
case in August 1998 and filed an appeal that same month.  


REMAND

I.  Right Wrist Disability.

The veteran claims that he has developed a right wrist 
disability secondary to his service-connected low back 
disability.  It appears that the RO has obtained opinions 
from VA examiners regarding the possibility of an etiological 
relationship between a right wrist disorder and the veteran's 
service-connected back disability.  In reviewing the file, 
the Board notes that the July 1998 VA medical examination 
reports with opinions appear to be quite detailed.  However, 
it appears that the examiner's focus was on a direct 
etiological relationship and did not consider the possibility 
of aggravation. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  Significantly, the 
United States Court of Veterans Appeals (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  Under 
the circumstances, the possibility of aggravation must be 
addressed by medical personnel. 

II.  Depression. 

The results of the most recent VA examinations leave unclear 
the extent to which depression is related to the veteran's 
service connected back disability.  During a July 1998 VA 
psychiatric evaluation, an examiner provided a diagnostic 
impression that identified major depressive disorder, 
recurrent, under Axis I, and economic problems and adjustment 
to life transition related to limitations set by his back 
injury under Axis IV.  By way of summary, that evaluator 
indicated the veteran evidenced "a significant amount of 
reactive emotional distress due to his present life 
circumstances.  He also appears to be a severely depressed 
individual as he cannot take part or participate in 
activities with his children nor can he maintain employment 
to support himself and his family."  

Another examiner, during an examination of the spine 
concluded that the veteran "had cause for" low back pain 
and that low back symptoms were "capable of producing 
changes in affect," but qualified that finding by adding 
"the veteran's lumbar spine condition is contributed to as 
well by his smoking and most significantly by his morbid 
obesity."  The examiner further added that the veteran's 
inability to ambulate "are at least as likely related to his 
dimensions as to his history of compression fracture."  In 
his conclusion, the examiner indicated that the veteran "has 
a history of significant injury at L2.  This is capable of 
producing chronic low back pain.  Chronic low back pain can 
result in changes in affect such as depression."

These conclusions leave unclear whether the veteran's 
depression is caused by pain resulting from the veteran's low 
back disability.  The possibility of aggravation as addressed 
by the Court in Allen v. Brown, 7 Vet. App. 439 (1995) must 
also be considered. 

III.  Lumbar Spine Degenerative Changes
with a Lumbar Vertebra Compression Fracture.

The veteran claims that his back disability results in 
neurological symptoms including lower extremity pain, as well 
as occasional loss of use of the lower extremities.  A VA 
examiner who examined the veteran's spine in July 1998 
concluded that there was little evidence on examination to 
suggest radiculopathy and that it was highly unlikely that 
the veteran had significant radicular problems in the left 
lower extremity.  However, that examiner also made reference 
at different points in his report to the results of an 
earlier MRI (magnetic resonance imaging) the results of which 
were not before him at the time of the examination.  The 
contents of that report apparently had been communicated to 
the examiner only through the veteran's filtered 
understanding concerning its contents, and the examiner's 
conclusions appear to have been hinged, to a certain extent, 
upon assumptions concerning the results of the MRI.  Although 
the MRI report apparently was associated with the claims file 
since then, there is no indication that the examiner was 
afforded an opportunity to review the results of the MRI and 
to comment upon whether his conclusions are altered in any 
way by that study. 

Given the nature of the veteran's low back disability and the 
somewhat equivocal findings reported on examination, together 
with the fact that it is not clear that the July 1998 MRI 
study was actually reviewed by the examiner, the Board 
believes it appropriate to request additional development 
with regard to the increased rating issue to ensure an 
adequate record for appellate review.

Accordingly, this case is REMANDED for the following actions:

1.  Any VA medical records (not already 
of record) documenting any ongoing 
treatment for the disorders at issue 
should be associated with the claims 
file.

2.  The veteran should be scheduled for 
comprehensive orthopedic, neurological 
and psychiatric VA examinations to 
ascertain:  a) whether the veteran's 
right wrist disorder has been aggravated 
by his service-connected low back 
disability and, if so, to determine the 
degree of right wrist disability over and 
above the degree of disability existing 
prior to the aggravation; b) whether the 
veteran's psychiatric disorder is 
directly due to his service-connected low 
back disorder or whether it has been 
aggravated by his service-connected low 
back disability and, if so, to determine 
the degree of psychiatric disability over 
and above the degree of disability 
existing prior to the aggravation; and, 
c) to ascertain the current severity of 
his service-connected low back 
disability.

It is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations, and all indicated special 
studies and tests deemed medically 
advisable should be accomplished.  
Examination of the veteran's low back 
disability should, if possible, include 
an assessment as to the degree, if any, 
of any additional functional loss due to 
pain, fatigue, weakness and 
incoordination, including during 
flareups.  Additionally, the examiner(s) 
should specifically address the results 
of the July 1, 1998, MRI examination of 
the lumbar spine.  All opinions of the 
examiners should be clearly set forth 
with a detailed rationale.    

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  In addressing the 
service connection claims, the RO should 
expressly consider the claims in view of 
the holding of the Court in Allen v. 
Brown, 7 Vet. App. 439 (1995).  In 
addressing the increased rating issue, 
the RO should expressly consider whether 
a higher rating is warranted under the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this REMAND is to obtain additional 
development and to comply with the jurisprudence of the 
Court.  The Board does not intimate any opinions as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit additional evidence in 
support of his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

